Citation Nr: 1442212	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for bilateral hearing loss, prior to February 16, 2012.  

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, from February 16, 2012, to include an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, granted service connection for bilateral hearing loss and assigned an initial, noncompensable rating, effective July 9, 2010.  In January 2011, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for bilateral hearing loss, the Board has characterized the first issue on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Further, although the RO awarded a higher, 10 percent rating for bilateral hearing loss from February 16, 2012, as higher ratings for bilateral hearing loss are available before and after that date and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing claims for higher ratings at each stage, as reflected on the title page.  Id;  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic files located on the Veterans Benefit Management System (VBMS) and Virtual VA that have been reviewed in connection with the Veteran's appeal.  

The Board's decision addressing the claim for initial, compensable disability rating for bilateral hearing loss, prior to February 16, 2012, is set forth below.  The claim for a disability rating in excess of 10 percent for bilateral hearing loss, from February 16, 2012, to include an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is addressed in the remand following the order; that matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran  when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  For the period from the July 9, 2009 effective date of the award of service connection through February 15, 2012,audiometric and speech discrimination testing revealed no worse than Level III hearing in the left ear, and Level II hearing in the right ear.  

3.  For the period prior to February 16, 2012, there is no lay or medical evidence  even suggesting that the Veteran's bilateral hearing loss was so exceptional or unusual, with such related factors as  marked interference with employment or frequent hospitalizations, so as to warrant extra-schedular consideration, nor was a claim for a TDIU due to bilateral hearing loss reasonably raised in conjunction with the higher rating claim.

CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the instant case, adequate notice in conjunction with what was then a claim for service connection was provided in August and November 2008.  Following the award of service connection and the Veteran's disagreement with the initial rating assigned, no additional notice for this downstream issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the August 2011 SSOC set forth the provisions of criteria for higher ratings for loss, to include the 38 C.F.R. § 3.321 for establishing a higher rating on an extra-schedular basis.  Thereafter, a February 2012 SSOC reflects readjudication of the claim for higher rating.  

Relevant to the duty to assist, the record contains sufficient information to adjudicate the higher  rating claim herein  decided, including, post-service VA and private treatment records, a June 2010 private audiogram, a VA examination, the transcript of the Veteran's June 2013 Board hearing, and various written statements provided by the Veteran, all of which have been considered in connection with the appeal.  

Pertinent to the period under consideration, the Veteran underwent VA audiology examination in September 2010. and the report of that e examination is   adequate for evaluation of  the Veteran's service-connected bilateral hearing loss disability, as it documents an interview with the Veteran, to include a discussion of the functional effects associated with his hearing loss, and the results of audiometric and speech discrimination testing.  There is no indication or allegation that the VA examination is not adequate for rating purposes.  

As for the September 2013 Board hearing, the Board points out that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(cc)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties .to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that Board hearing was legally sufficient.

Here, the hearing transcript reflects that the undersigned identified  the issues on appeal and solicited information regarding the severity of the Veteran's service-connected bilateral hearing loss at each stage, including the impact of the  disability has on his employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, pertinent to the period under consideration,  the hearing discussion did not reveal any evidence that might be available that had not been submitted or obtained with respect to the claim.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim herein decided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his  claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim being decided herein.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on testing during audiology evaluations.   Ratings for hearing loss range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  

The criteria for rating hearing impairment utilize the results of controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The evidence pertinent to the period under consideration  includes examination reports dated in June 2010 and September 2010, as well as VA outpatient treatment records and statements submitted by the Veteran in support of this appeal. Notably, while the VA outpatient treatment records show that the Veteran has continued to experience and receive treatment for bilateral hearing loss since 2001, the treatment records do not document the results of any audiometric or speech discrimination testing and, thus, do not contain the evidence needed for evaluation of the Veteran's bilateral hearing loss.  

A June 2010 private audiogram from Big Island Hearing Center documents pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
30
LEFT
20
25
35
75
70

Speech recognition scores were reported as 100 percent in the right ear and 96 percent in the left ear.  

The Board notes that it is unclear what word list was administered during the speech discrimination test.  Generally, VA has a duty to seek clarification of medical evidence that is unclear if such request could provide relevant information.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, the Board concludes that no clarification is necessary because, even assuming arguendo, that the June 2010 speech discrimination testing was  conducted using the Maryland CNC word list, the audiometric and speech discrimination testing results reveal no worse than Level I hearing in each ear, based on application of the reported findings to Table VI and Table VIa.  Application of these findings to Table VII corresponds to a noncompensable percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

On September 2010 VA audiological evaluation, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
50
60
LEFT
25
35
35
80
70

The Maryland CNC test revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  Based on mechanical application of the rating criteria, the right ear warrants a Level III numerical designation, and the left ear warrants a Level II numerical designation according to Table VI.  Such designations result in a noncompensable rating under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board further observes that the pure tone thresholds recorded in connection with the  September 2010 VA audiological evaluation does not reflect exceptional hearing impairment in either ear, as pure tone thresholds at each of the four specified frequencies was not 55 decibels or more.  Hence, a compensable rating also is not is not warranted under 38 C.F.R. § 4.86(a).

In view of the foregoing, the Board must conclude that the criteria for an initial, compensable disability rating for bilateral hearing loss, prior to February 16, 2012, are not met.   

In this regard, the Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point prior to February 16, 2012 did the  Veteran's service-connected bilateral hearing loss reflect so exceptional or so unusual a picture as to warrant the assignment of a compensable  rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria appear adequate to rate the Veteran's bilateral hearing loss disability during the period prior to February 16, 2012.  The Veteran has asserted having difficulty discerning speech when in the company of large groups of people; however, such functional impairment does not appear to be exceptional or unusual, but, rather, appears to be of the type that would be a natural consequence of any hearing loss experienced by most members of the general population. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the bilateral hearing loss disability during the period under consideration.

Even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that such assertion is tantamount to indicating that the applicable criteria do not contemplate such impairment, the Board would also have to find that such an  assertion, without more, does not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  For example  (there is no evidence whatsoever to suggest, for example, that the Veteran's hearing loss disability has compromised or otherwise negatively impacted his employment.  There also is no evidence of frequent treatment-much less, frequent hospitalizations-for the disability, or other evidence of any exceptional or unusual factors associated with the Veteran's hearing loss.

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability affecting both ears, and, as indicated, the Board has fully considered reported functional effects of that disability in evaluating the claim for higher rating for the period under consideration.  Under these circumstances, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not  met, and that referral of the claim for higher rating for the period prior to February 16, 2012, is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no evidence or allegation even suggesting that the Veteran's bilateral hearing loss disability rendered the Veteran unemployable prior to February 16, 2012,  As there is no indication of actual or effective unemployability due solely to service connected hearing loss for the period under consideration, the matter of a TDIU due to bilateral hearing loss has not been raised for this period, and need not be addressed.

For all the foregoing reasons, the Board finds that the claim for an initial, compensable rating for bilateral hearing loss,  prior to July 12, 2012 os31, 2012 and a rating in excess of 10 percent for bilateral hearing loss, from July 31, 2012, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

An initial, compensable rating, for bilateral hearing loss, prior to February 16, 2012, is denied.  


REMAND

The Board's review of the claims file reveals that further action in connection with the claim remaining on appeal is warranted.

During the September 2013 hearing, the Veteran testified that his bilateral hearing impairment has deteriorated over the last two years, particularly since the last VA audiology examination in February 2012.  He also testified that, as a result of his bilateral hearing impairment, he can no longer work in his capacity as an air traffic control teacher and that he wants his bilateral hearing impairment to be considered on an extra-schedular basis because he does not think the standard tests used to evaluate his hearing are an accurate reflection of his specific hearing impairment.  

In light of the Veteran's testimony that his bilateral hearing impairment has worsened since the last VA examination, the Board determines that more contemporaneous medical findings are needed to fairly evaluate the Veteran's claim for a rating higher than 10 percent for bilateral hearing loss from February 16, 2012.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Board also finds that the Veteran's testimony raises questions as to whether the schedular criteria are adequate to evaluate his bilateral hearing impairment from February 16, 2012, and whether his disability picture is exceptional or unusual with such related factors as marked interference with employment (beyond that contemplated in the assigned, 10 percent rating).  

Here, however, the Board notes that the AOJ has not addressed the applicability of section 3.321(b)(1) in connection with the Veteran's claim for a higher  rating for bilateral hearing loss from February 16, 2012.  Hence, to avoid any prejudice to the Veteran, a remand for AOJ consideration of the matter of a higher, extra-schedular ratings in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the RO).

On  remand, the AOJ should  arrange for the Veteran to undergo VA audiology examination (with appropriate testing), by an Ear, Nose and Throat (ENT) physician. or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim for a higher rating for bilateral hearing loss (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging further examination and testing, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

As for VA records, the Board notes that records of the Veteran's treatment through the VA Pacific Islands Healthcare System and its inclusive clinics, dated through November 14, 2013, are associated with the claims file.  Hence, more recent medical records from this facility may exist.  Accordingly, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since November 14, 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remanded claim, explaining that  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private medical records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA (to include referral of the claim for extra-schedular consideration, if appropriate) prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the VA Pacific Islands Healthcare System and its inclusive clinics any outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 14, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent, private medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified f records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an ENT physician or an audiologist, at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies-specifically, audiometric and speech discrimination testing--should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  

Based on consideration of the testing results and the Veteran's documented history and assertions, the examiner should fully describe the functional effects of the Veteran's bilateral hearing loss on the activities of daily living, to include accomplishing the acts required for gainful employment..

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority (to include consideration of whether the procedures for  referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked). 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 3.321(b)(1), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran t need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


